Title: To John Adams from Elbridge Gerry, 4 December 1775
From: Gerry, Elbridge
To: Adams, John


     
      Water Town Decr. 4. 1775
      Dear sir
     
     I received your Favour of the 5th of Novr and the Enquiries relative to Vessels suitable to be armed, Commanders and Seamen to man the same, secure places for building new Vessels of Force &c. are important in their Nature, and to have the same effectually answered I propose to submit them as soon as may be to the Court that a Committee may be raised for obtaining the Facts from the Maritime Towns.
     I congratulate You on the Success of the Continental privateers which have lately brot in one of the ministerial store Ships and several other prizes of which You will doubtless have a List from the General. A privateer is fitting out by Private persons at New Port to mount 14 Guns and I hope soon to give an Account of several by the Government and many more by Individuals. The late Act and Resolve for fitting out armed Vessels in this Colony, I apprehend will have a good Effect, having already animated the Inhabitants of the Seaports who were unable to command much property, to unite in Companies of twenty or thirty Men and go out in Boats of 8 or 10 Tons Burthen which they call “Spider Catchers”. One of these the last Week brot in two prizes, the last of which was a Vessell of 100 Tons burthen from Nova Scotia loaded with potatoes and 8 or 10 head of Cattle. Two Days since I was at Marblehead and the Lively, prepared for a Decoy, appeared about two Leagues off and so deceived one of the Continental Commanders then in the Harbour that he put to Sea after her. One of the Spider Catchers like a brave Fellow gave likewise Chase to the Frigate, and by the Time they had got within Reach of her Guns they found their Mistake and were obliged to make Use of their Heels whilst the Ship with a Cloud of Sail pursued and pelted them; they Ran with great Dexterity and like Heroes escaped.
     The Situation of the Army at this Time is critical, the Men declining to inlist on the Terms proposed by the General. The Connecticut Forces are with much Difficulty persuaded to tarry ’till the 10th of the present Month, at which Time it is expected they will all leave the Camp. The Court have ordered in 3000 of the Militia and General Sulliven is gone to New Hamshire for 2000 more to be all in by the Time mentioned. The Men are dissatisfied at the Reduction of their Wages by payment according to Calendar instead of lunar Months while the Officers Wages are augmented. They likewise dislike the new Arrangement in which Officers are displaced and all the Field Officers belonging to some Counties are dropped—and No Bounty they say is offered. These are the Difficulties complained of, as far as I can collect and whether just or not I will not undertake to determine. I wish that a patriotic Spirit in the Men would outweigh such trifling Considerations, but since it is otherwise the Enquiry naturally arises, what must be done? To loose the Affections of so great a Number of brave Men, who perhaps are led to be pecuniary by Suspicions that they are not treated with the Genoristy exercised towards the officers and that ought to be exercised also to them, may not be that prudent; indeed however mistaken they may be, It may prove fatal to the Continent should their Affections be lost and I have Reason to think it will be the Case if the Matter is not overruled by the honorable Congress before the last of the present Month. It will be peculiarly unhappy after a Series of the most happy Events in Favour of the Colonies, if a trifling Consideration compared with the Object of their Struggles should disaffect and defeat them. I have great Confidence in the Wisdom of the Congress and apprehend they will think it necessary to conciliate the Affections of the Soldiers and gain their Confidence, since without these an Army may be altogether useless. I hope this will be done and the Army reinforced in proportion to our Enemies and there will be little Danger of the Enemy’s prevailing in this part of the Continent.
     The military Stores are at the present Time all at Cambridge excepting what are wanted at Roxbury, but is this altogether prudent since a place may be fortified a few Miles in the Country and what are not wanted for immediate Use be kept therein. This is a Matter belonging to the General, but it is nevertheless wished here that it was otherwise regulated.
     I hope the Army will in future be reinforced from the Southern Colonies since the Number of Men raised from this Colony has so increased the Burthen of Husbandry on those left behind that We found a Difficulty in apportioning 3000 Men only as a temporary Reinforcement to the Army, and as the Colony will probably be the Seat of War it will be expedient to have a powerful militia ready to reinforce at a short Notice. This We are destitute of at present as nothing is done to organize our Militia. Mr. Fessenden is waiting and gives me only Time to assure You sir that with much Respect I remain your most obedet. and very hum ser
     
      Elbridge Gerry
     
     
      P.S. By Mr. Sullivan from Biddeford We are just informed that another Store Ship is carryed into Portsmouth; he Came thro that Town so that there is little Reason to doubt it.
     
    